Citation Nr: 9919750	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  94-23 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes.


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1970.
 
This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a August 1991 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan. 

During the pendency of the appeal, the BVA, in an April 1996 
decision, remanded the case for further development, and 
following accomplishment of the requested development, the 
case was returned to the Board for appellate review. 


FINDING OF FACT

The claims file does not reveal good cause for the veteran's 
failure to report for several recently scheduled VA 
examinations.


CONCLUSION OF LAW

The veteran's claim of entitlement for a permanent and total 
disability evaluation for pension purposes is denied for 
failure to report for several recently scheduled VA 
examinations.  38 C.F.R. § 3.655 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the veteran has 
presented a well-grounded claim for a permanent and total 
disability evaluation for pension purposes within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is, the veteran's 
claim that he is permanently and totally disabled is at least 
plausible.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Board is also satisfied that all relevant facts 
pertinent to this issue have been properly developed and that 
no further assistance to the veteran is required to comply 
with the duty to assist him as mandated by law.  38 U.S.C.A. 
§ 5107(a).

Factual Background

In May 1991, the veteran filed a claim for a permanent and 
total disability evaluation for pension purposes.  By an 
August 1991 rating decision, the claim was denied and the 
veteran appealed.  The veteran's claim was again denied in an 
October 1995 rating decision.  The claim was certified to the 
Board and the case was remanded in April 1996 for further 
development, to include the scheduling of a VA psychiatric 
examination.  

In June 1998, an examination was scheduled, however, the 
notice letter was returned as undeliverable.  A second 
examination was scheduled for September 1998, but it too 
could not be delivered to the veteran, and the RO received 
notice that the veteran's prior representative was deceased.

In a November 1998 Report of Contact, the RO contacted the 
veteran at his current address.  At that time, he stated that 
he wished to withdraw his claim as he was currently employed.  
The RO then informed the veteran that to withdraw his claim 
he had to put his request in writing.  

Two months later, in correspondence received in January 1999, 
the veteran indicated that he desired that an examination be 
scheduled in a couple of months.  The RO subsequently 
requested a VA psychiatric examination in January 1999.  The 
RO, in a letter dated in April 1999, again requested that the 
veteran send a signed statement expressing his intent to 
withdraw his pension claim.  On a copy of this letter, is a 
May 1999 notation from the RO indicating that the veteran had 
been scheduled several times for examination, but failed to 
show.  No follow-up response from the veteran had been 
received.  The claims file was subsequently returned to the 
Board.    

Analysis

When a veteran fails to appear for a scheduled examination 
for a pension claim, 38 C.F.R. § 3.655 dictates that the 
claim be denied unless the veteran had good cause for the 
failure to appear is shown.  As noted, the veteran failed to 
appear for several recently scheduled VA examinations.  
Although the claim for entitlement to a permanent and total 
disability evaluation for pension purposes is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a), no further 
assistance to the veteran is required to comply with the duty 
to assist under 38 U.S.C.A. § 5107(a) and the benefit sought 
on appeal must be denied for failure to report for the 
scheduled examinations. Simply put, in the absence of any 
satisfactory explanation for his failure to report for the 
scheduled VA examinations, for which he received notice,  the 
Board finds that his failure to report was without good 
cause, and that the claim must be denied.  See Engelke v. 
Gober, 10 Vet. App. 396, 399 (1997).


ORDER

Entitlement to a permanent and total disability evaluation 
for pension purposes is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 
  Notice is defined as written notice sent to a claimant or payee at his or her latest address of record.  38 
C.F.R. § 3.1(q) (1998).  While the Board acknowledges that some correspondence was returned as 
undeliverable, the United States Court of Appeals for Veterans Claims has held that, "[i]n the normal course 
of events, it is the burden of the (appellant) to keep the VA apprised of (their) whereabouts[,]" and "there is 
no burden on the part of the VA to turn up heaven and earth to find (an appellant)."  Hyson v. Brown, 5 Vet. 
App. 262, 265 (1993).  As VA sent the notice to the then current address of record, further development is 
not in order.

